Title: John Adams to Abigail Adams, 3 December 1775
From: Adams, John
To: Adams, Abigail


     
      My best Friend
      
       Decr. 3. 1775
      
     
     Yours of Novr. 12 is before me. I wish I could write you every day, more than once, for although I have a Number of Friends, and many Relations who are very dear to me, yet all the Friendship I have for others is far unequal to that which warms my Heart for you. The most agreable Time that I spend here is in writing to you, and conversing with you when I am alone. But the Calls of Friendship and of private Affection must give Place to those of Duty and Honour, even private Friendship and Affections require it.
     I am obliged by the Nature of the service I am in to correspond with many Gentlemen both of the Army and the two Houses of Assembly which takes up much of my Time. How I find Time to write half the Letters I do, I know not, for my whole Time seems engrossed with Business. The whole Congress is taken up, almost in different Committees from seven to Ten in the Morning—from Ten to four or sometimes five, we are in Congress and from six to Ten in Committees again. I dont mention this to make you think me a Man of Importance because it is not I alone, but the whole Congress is thus employed, but to apologise for not writing to you oftener.
     Indeed I know not what to write that is worth your reading. I send you the Papers, which inform you of what is public. As to what passes in Congress I am tied fast by my Honour to communicate Nothing. I hope the Journal of the session will be published soon, and then you will see what We have been about in one View, excepting what ought to be excepted.
     If I could visit the Coffee Houses, in the Evening and the Coffee Tables of the Ladies in the Afternoon, I could entertain you with many smart Remarks upon Dress and Air, &c. and give you many sprightly Conversations, but my Fate you know is to be moping over Books and Papers, all the Leisure Time I have when I have any.
     I hope I shall be excused from coming to Philadelphia again, at least untill other Gentlemen have taken their Turns. But I never will come here again without you, if I can perswade you to come with me. Whom God has joined together ought not to be put asunder so long with their own Consent. We will get your Father and sister Betcy to keep House for Us. We will bring Master Johnny with Us, you and he shall have the small Pox here, and We will be as happy, as Mr. Hancock and his Lady.—Thank Nabby and John for their Letters, and kiss Charles and Tom for me. John writes like an Hero glowing with Ardor for his Country and burning with Indignation against her Enemies. When I return I will get the sulky back to New Haven, and there leave it to be repaired, to be brought home by the first Post after it is done.
     As to coming home, I have no Thoughts of it—shall stay here till the Year is out, for what I know. Affairs are in a critical state and important Steps are now taking every day, so that I could not reconcile it to my own Mind to be absent from this Place at present.
     Nothing is expected from the Commissioners, yet We are waiting for them, in some Respects. The Tories, and Timids pretend to expect great Things from them. But the Generality expect nothing but more Insults and Affronts. Privateering is licensed and the Ports are wide open. As soon as the Resolves are printed, which will be tomorrow, I’le send them.
     I have had a long Conversation with . He seems to be in a better Temper, and I live on Terms of Decency and Civility with him and he with me. And I am determined to live so. Have lived in more Decency with him and another, since my last Return than ever, at least than since last August when the sin of Precedence was committed. Theres the Rub. But what cant be cured must be endured.
    